Citation Nr: 0534420	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a 
lumbar puncture with nerve root damage at L5 and S1.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1. 

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1995 rating decision by the RO in San Diego, 
California, which continued a 10 percent disability rating 
for residuals of a lumbar puncture with nerve root damage 
(compensated under 38 U.S.C. § 1151).  The notice of the 
adverse rating determination was May 20, 1995, and veteran 
filed a notice of disagreement (NOD) on May 20, 1996.  The RO 
issued a statement of the case (SOC) on July 8, 1996, and the 
veteran filed a substantive appeal on September 26, 1996 
(within the extended time period granted by the San Diego 
RO).  

In late 1997, the veteran moved; jurisdiction of the claims 
file was later transferred to the RO in Los Angeles, 
California.  In September 1998, the veteran testified during 
a hearing before RO personnel; a transcript of that hearing 
is of record.

In November 1999, the Board remanded to the RO the matter of 
higher rating for further action.  After accomplishing some 
action, the RO continued the denial of the claim (as 
reflected in a February 2001 SSOC).  

The appeal also arises from a July 2001 rating decision in 
which the Los Angeles RO declined to reopen claims for 
service connection for a right knee disorder and for a low 
back disorder, and denied service connection for a left knee 
disorder, each as secondary to the veteran's lumbar puncture 
with nerve root damage at L5 and S1.  The veteran filed a NOD 
in June 2002, the RO issued a SOC in December 2002, and the 
veteran filed a substantive appeal in January 2003.

In April 2003, the Board reopened the claims for service 
connection for low back and right knee disabilities, and 
remanded to the RO the merits claims, along with the other 
claims on appeal, for further action.  After accomplishing 
the requested action, the RO denied the reopened claims, 
along with the other claims on appeal (as reflected in the 
March 2004 and March 2005 SSOCs).

In August 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on these claims.

In June 2005, the veteran's representative submitted 
documentation reflecting that the veteran receives Social 
Security Administration (SSA) disability benefits.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id; see also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should 
obtain and associate with the claims file a copy of the SSA 
decision awarding the veteran disability benefits (that 
clearly identifies the basis or bases for the award), as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2005) as regards requesting records 
from Federal facilities.

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The record reflects 
longstanding medical treatment and evaluation of the veteran 
at the Loma Linda VA Medical Center (VAMC); treatment records 
from that facility dated up to December 2002 are of record.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO should 
obtain and associate with the claims file all outstanding 
records from the above-named facility, also following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) (2005) 
as regards requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran and the representative another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, as well as notice that the veteran 
has a full one-year period for response (of which he was not 
previously notified).  See 38 U.S.C.A § 5103; but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3) (amending the relevant statute to clarify that the 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO should also request 
the veteran to submit all evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain for the Loma 
Linda VAMC all outstanding records of 
treatment and/or evaluation of the 
veteran, dated from December 2002 to the 
present.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file

2.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits (that clearly 
identifies the basis or bases for the 
award), as well as copies of all medical 
records underlying that determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


